         Case 8:17-cv-00361-TDC Document 282 Filed 05/31/19 Page 1 of 4



                                                        U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street NW
                                                        Washington, DC 20530

Daniel Schwei                                           Telephone:      (202) 305-8693
Senior Trial Counsel                                    E-Mail:         daniel.s.schwei@usdoj.gov

                                                        May 31, 2019

The Honorable Theodore D. Chuang
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, MD 20770

        Re:     Notice of Intent to File Motion in IRAP v. Trump, No. 17-cv-361; IAAB v. Trump,
                No. 17-cv-2921; and Zakzok v. Trump, No. 17-cv-2969, Requesting Interlocutory
                Appeal Pursuant to 28 U.S.C. § 1292(b) of the Court’s Order of May 2, 2019, and a
                Stay of Any Discovery Pending Resolution of All Interlocutory Appeal Proceedings

Dear Judge Chuang:

        We write pursuant to Section II.A of the Case Management Order in the three above-
captioned cases. Specifically, we write to request a Pre-Motion Conference with the Court regarding
the Government’s intent to file a motion for certification of the Court’s Order of May 2, 2019 for
interlocutory appeal pursuant to 28 U.S.C. § 1292(b), as well as for a stay of any discovery pending
resolution of all proceedings related to that interlocutory appeal.

I.      Certification of the Court’s May 2, 2019 Order for Interlocutory Appeal

         A district court may certify an order for interlocutory appeal if the “order involves a
controlling question of law as to which there is substantial ground for difference of opinion and . . .
an immediate appeal from the order may materially advance the ultimate termination of the
litigation[.]” 28 U.S.C. § 1292(b). The Court of Appeals may then “permit an appeal to be taken
from such order[.]” Id.

         Here, the Court’s Order of May 2, 2019—denying the Government’s motion to dismiss as to
Plaintiffs’ constitutional claims—amply satisfies the criteria for certification under § 1292(b). First,
the Court’s denial of the Government’s motion to dismiss involves “controlling question[s] of
law[.]” The Government’s motion to dismiss argued, inter alia, that Plaintiffs’ constitutional claims
cannot proceed because they are foreclosed by the Supreme Court’s decision in Trump v. Hawaii, 138
S. Ct. 2392 (2018). Resolution of that issue by the Court of Appeals would not only “materially
affect the outcome of litigation in the district court,” In re Baker & Getty Fin. Servs., Inc., 954 F.2d
1169, 1172 n.8 (6th Cir. 1992), but may in fact be dispositive of this litigation. Thus, resolution of
this legal question would both involve “controlling question[s] of law” and would “materially
advance the ultimate termination of the litigation[.]” 28 U.S.C. § 1292(b); cf. Ashcroft v. Iqbal, 556
U.S. 662, 674-75 (2009) (holding that “[e]valuating the sufficiency of a complaint is not a ‘[f]act-
         Case 8:17-cv-00361-TDC Document 282 Filed 05/31/19 Page 2 of 4



based’ question of law” but an “‘abstract’ legal question[]” appropriate for purposes of interlocutory
collateral-order review).

         Moreover, there is “substantial ground for difference of opinion” regarding whether
Plaintiffs’ constitutional claims may proceed in light of Hawaii. This standard asks only whether
“reasonable jurists might disagree on an issue’s resolution,” Reese v. BP Exploration (Alaska) Inc., 643
F.3d 681, 688 (9th Cir. 2011), and therefore a district court may properly grant certification of a
ruling even when the district court “is confident in the correctness” of that ruling. Coal. for Equity &
Excellence in Maryland Higher Educ. v. Maryland Higher Educ. Comm’n, 2015 WL 4040425 at *6 (D. Md.
June 29, 2015). Additionally, “ʻ[t]he level of uncertainty required to find a substantial ground for
difference of opinion should be adjusted to meet the importance of the question in the context of
the specific case.’” Id. (quoting Wright & Miller, Federal Practice & Procedure § 3930).

         Here, reasonable jurists may properly disagree on whether Plaintiffs’ constitutional claims
survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). For example, this
Court’s May 2 Order relied on past Supreme Court decisions involving rational-basis review to
conclude that “the Proclamation would fail rational basis review if the evidence revealed that for
each of its stated purposes, . . . there was no rational relationship between the Proclamation and that
purpose[.]” MTD Op. (IRAP ECF No. 276) at 33. But reasonable jurists could disagree, and
instead conclude that Hawaii expressly forecloses such an inquiry requiring courts “to probe and test
the justifications of immigration policies.” Hawaii, 138 S. Ct. at 2419. Similarly, although this Court
held that “the Complaints also provide specific allegations aimed at refuting ‘the presumption of
rationality’ that applies to the Proclamation’s stated national security purposes,” MTD Op. at 36, a
reasonable jurist could disagree and conclude that the Supreme Court already considered those same
allegations and concluded that they did not undermine the validity of the Proclamation’s national-
security justification. See Hawaii, 138 S. Ct. at 2421 (“[B]ecause there is persuasive evidence that the
entry suspension has a legitimate grounding in national security concerns, quite apart from any
religious hostility, we must accept that independent justification.”). Additionally, even apart from
national security, a reasonable jurist could conclude that the Proclamation survives rational-basis
review due to the independent justification of furthering legitimate foreign-policy objectives—i.e.,
creating diplomatic pressure on countries to improve their information-sharing. See id. at 2411
(“One of the key objectives of the Proclamation is to encourage foreign governments to improve
their practices, thus facilitating the Government’s vetting process overall.”).

         Finally, the risks and burdens posed by allowing these cases to proceed also support
certification of the Court’s Order for interlocutory appeal. These cases present challenges to an
action by the President himself regarding “the admission and exclusion of foreign nationals,” which
is “a fundamental sovereign attribute exercised by the Government’s political departments largely
immune from judicial control.” Hawaii, 138 S. Ct. at 2418. Plaintiffs’ claims request “judicial inquiry
into the national-security realm,” which “raises concerns for the separation of powers by intruding
on the President’s constitutional responsibilities in the area of foreign affairs,” and is an area in
which “the lack of competence on the part of the courts is marked.” Id. at 2419. Moreover,
Plaintiffs have already made clear their desire and intent to undertake particularly intrusive and
burdensome discovery, including by requesting documents that are pre-decisional, protected by the
presidential communications privilege, and/or contain classified information. See generally Defs.’ Stay
Mem. (IAAB ECF No. 63-1) at 14-21; Defs.’ Stay Reply Mem. (IAAB ECF No. 66) at 18-28.
Particularly when such intrusive discovery is contemplated, granting certification over threshold legal
questions is amply justified. See, e.g., In re United States, 138 S. Ct. 443, 445 (2017) (stating, in a


                                                  -2-
            Case 8:17-cv-00361-TDC Document 282 Filed 05/31/19 Page 3 of 4



challenge to Executive Branch actions in the area of immigration policy, that the district court
should consider certifying its motion-to-dismiss ruling for interlocutory appeal because doing so
would “eliminate the need for the District Court to examine a complete administrative record”); In re
Trump, 874 F.3d 948, 952 (6th Cir. 2017) (granting interlocutory appeal where plaintiffs had sued the
President in his personal capacity on a novel state law claim and had served discovery on him,
because “[t]he practical and political consequences of such a case are readily apparent”); cf. Cheney v.
United States District Court, 542 U.S. 367, 385 (2004) (“[T]he high respect that is owed to the office of
the Chief Executive is a matter that should inform the conduct of the entire proceeding, including
the timing and scope of discovery, and that the Executive’s constitutional responsibilities and status
are factors counseling judicial deference and restraint in the conduct of litigation against it.”).

        For all of these reasons, as well as those to be developed during further briefing, the
Government respectfully submits that certification of the Court’s May 2 Order for interlocutory
appeal pursuant to 28 U.S.C. § 1292(b) is appropriate.

II.     Stay of Discovery Pending Completion of 1292(b) Proceedings

        In order to maximize the efficiency savings of an interlocutory appeal, the Government also
intends to request that any discovery in these cases be stayed pending completion of any and all
proceedings related to the Government’s interlocutory appeal (whether in this Court or in the
Fourth Circuit). Given the controlling—indeed, potentially dispositive—nature of the legal
questions that would be certified for interlocutory appeal, allowing intrusive and burdensome
discovery to proceed prior to resolution of the appeal would threaten to waste both the parties’ and
this Court’s resources. Accordingly, a stay of discovery is well justified. See generally Mem. Op.
(IRAP ECF No. 255) (granting stay of discovery pending Supreme Court review).∗

        In the Government’s view, interlocutory appeal is the fastest and most efficient way to
resolve Plaintiffs’ remaining claims, given the controlling nature of the legal questions to be certified.
Nonetheless, in order to minimize any potential delay caused by an interlocutory appeal, the
Government is amenable to requesting expedited proceedings before the Fourth Circuit.

III.    Plaintiffs’ Position

         The Government contacted counsel for Plaintiffs in all three cases, who indicated that
Plaintiffs oppose both forms of relief to be requested by the Government.


                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General


        ∗
          By requesting that discovery be stayed during the pendency of interlocutory appeal
proceedings, the Government is not hereby conceding that any discovery in these cases is
appropriate. The Government reserves the right to argue in the future that any discovery, in whole
or in part, should be foreclosed.



                                                   -3-
Case 8:17-cv-00361-TDC Document 282 Filed 05/31/19 Page 4 of 4



                            ROBERT K. HUR
                            United States Attorney

                            JOHN R. TYLER
                            Assistant Branch Director

                            /s/ Daniel Schwei
                            DANIEL SCHWEI (Bar No. 96100)
                            Senior Trial Counsel
                            ANDREW M. BERNIE
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L St. NW
                            Washington DC 20005
                            Tel: (202) 305-8693
                            Fax: (202) 616-8460
                            E-mail: daniel.s.schwei@usdoj.gov




                              -4-
